UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6471



GEORGE REYNOLD EVANS, SR.,

                                            Plaintiff - Appellant,

          versus


JOSEPH MCQUEEN, Sheriff; CAPTAIN SMITH, Chief
Jailer; NURSE GREGG; NURSE PENNY; NEW HANOVER
COUNTY,   NC; NEW HANOVER COUNTY HEALTH
DEPARTMENT,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-97-55-5-BO)


Submitted:   August 19, 1997          Decided:   September 29, 1997


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Reynold Evans, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Reynold Evans, a North Carolina prisoner, appeals the

district court's orders denying his application to proceed without

prepayment of fees under the Prison Litigation Reform Act, 28

U.S.C.A. § 1915 (West Supp. 1997), and denying his motion for
reconsideration. Under the Prison Litigation Reform Act, a prisoner

who has had three or more actions or appeals dismissed as frivo-

lous, malicious, or for failure to state a claim, may not proceed

without prepayment of fees unless the applicant is "under imminent
danger of serious physical injury." 28 U.S.C.A. § 1915(g) (West

Supp. 1997). Evans has had three actions dismissed as frivolous or

for failure to state a claim. The district court dismissed Evans v.
North Carolina, No. 84-1152-CRT (November 1, 1984), as frivolous;

the district court dismissed Evans v. Smith, No. 83-1294-CRT

(December 7, 1983), for failure to state a claim upon relief could

be granted; and the district court dismissed Evans v. Crooms, No.
81-876-HC (October 7, 1981), as frivolous. Additionally, we find
that Evans has not demonstrated that he is "under imminent danger

of serious physical injury." 28 U.S.C.A. § 1915(g) (West Supp.

1997).

     We therefore affirm the district court's application to pro-

ceed without prepayment of fees and the district court's denial of

Evans motion for reconsideration. See 28 U.S.C.A. § 1915(g) (West

Supp. 1997). We dispense with oral argument because the facts and



                                2
legal contentions are adequately presented in the materials before

the court and argument would not aid in the decisional process.




                                                         AFFIRMED




                                3